DETAILED ACTION
This action is in response to the claim amendments received 11/11/2021. Claims 1-5, 7-12, 14-18 and 20 are pending with claims 1, 8 and 15 currently amended, and claim 6, 13 and 19 canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dota 2 [Dota 2 - Wikipedia.pdf, https://en.wikipedia.org/w/index.php?title=Dota_2&oldid=720226177, published May 14, 2016, last accessed 07/09/2021; also evidenced by Vincent Le, The Art of Warding. An Advanced Guide to Warding _ by Vincent Le _ Dota 2 Notes _ Medium.pdf, published on Feb 4, 2014; and also evidenced by HinduScholar, TIP_ Enabling Hero Icon on Minimap.pdf, published on Aug 10, 2014], in view of Borodovsky et al. [US20150258441], hereinafter Borodovsky.
Regarding claim 1, Dota 2 discloses an object display method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: 
obtaining, by using a client of a game application, first target movement information of a first member object of a first camp participating in a current game event, the first camp including p. 1, “Dota 2 is played in matches between two five-player teams, each ofwhich occupies a stronghold in a corner of the playing field”, and all figures in Le, arrows on the icons in the mini map on the lower left corner showing moving directions of team members); 
obtaining permission information configured for the target object in the current game event; and obtaining, in a case in which the permission information indicates that the target object possesses a first permission, second target movement information matching at least one second member object, wherein the second target movement information comprises at least a moving direction of the second member object; wherein the second target movement information further comprises a coordinate location of the second member object, and the displaying, in the client of the game application, the second target movement information of the second member object comprises: displaying, in the client of the game application, a map corresponding to the current game event; and displaying, according to the coordinate location of the second member object, a second avatar ID of the second member object on the map, wherein a location of the second avatar ID on the map corresponds to a location of the second member object in a game scene corresponding to the map, and a display time of the second avatar ID in the current game event is shorter than a predefined threshold; and displaying, in the client of the game application, the second target movement information of the second member object (Le, p. 15, “Yes, we always consider our opponent when deciding where to ward—ideally our wards will show us where the enemy heroes are”, Le, p. 3, “You could also place a ward behind your target tower to see incoming opponents… If your opponent is already set up to defend and you find yourself in a siege-type scenario, you’ll want to get vision around the tower so you can see your opponent’s positioning” and p. 13, “First, start trying to predict where you’ll need vision in the next few minutes (the lifetime of your ward)”; and HinduScholar, “If you enable Draw hero Icon in Minimap and Name/Icons always in Minimap it'll show Hero Icon instead of Color Dots”).
However, Dota 2 does not explicitly disclose wherein the second avatar ID is configured with a second direction marker indicating the moving direction of the second member object.
Nevertheless, Borodovsky teaches in a like invention, displaying a direction marker indicating the moving direction of an object in a video game ([0136], “As the vehicle or object moves in a direction and/or at a velocity, a visual indicator may be displayed that indicates the direction and/or velocity the vehicle or object is travelling”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Dota 2, to have the direction marker indicating the moving direction of an object in a video game, as taught by Borodovsky, in order to provide more travel information to the game players so that the players can make more strategic play and thus making the game more fun. 
Regarding claim 2, the combination of Dota 2 and Borodovsky discloses the method according to claim 1, wherein the first member object further comprises the target object, and the displaying, in the client of the game application, the first target movement information of the first member object comprises: displaying the first target movement information of the target object in a first display mode and displaying the first target movement information of the another object among the first member objects in a second display mode, wherein display markers of the first display mode and the second display mode are different (HinduScholar, “If you enable Draw hero Icon in Minimap and Name/Icons always in Minimap it'll show Hero Icon instead of Color Dots”).
Regarding claim 3, the combination of Dota 2 and Borodovsky discloses the method according to claim 1, wherein the obtaining, by using a client of a game application, first target p. 3, “You could also place a ward behind your target tower to see incoming opponents… If your opponent is already set up to defend and you find yourself in a siege-type scenario, you’ll want to get vision around the tower so you can see your opponent’s positioning”).
Regarding claim 4, the combination of Dota 2 and Borodovsky discloses the method according to claim 3, wherein the obtaining, from the movement information, first target movement information matching the first member object comprises: obtaining an object ID of the first member object; and identifying, according to the object ID, the first target movement information matching the first member object from the movement information (HinduScholar, “If you enable Draw hero Icon in Minimap and Name/Icons always in Minimap it'll show Hero Icon instead of Color Dots”).
Regarding claim 5, the combination of Dota 2 and Borodovsky discloses the method according to claim 1, method according to claim 1, wherein the first target movement information further comprises a coordinate location of the first member object; and the displaying, in the client of the game application, the first target movement information of the first member object comprises: displaying, in the client of the game application, a map corresponding to the current game event; and displaying, according to the coordinate location of the first member object, a first avatar ID of the first member object on the map, wherein a location of the first avatar ID on the map corresponds to a location of the first member object in a game scene corresponding to the map, and the first avatar ID is configured with a first direction marker indicating the moving direction of the first member object (All figures in Le, If you enable Draw hero Icon in Minimap and Name/Icons always in Minimap it'll show Hero Icon instead of Color Dots”).
Regarding claim 7, the combination of Dota 2 and Borodovsky discloses the method according to claim 1, method according to claim 1, further comprising: before obtaining, by using a client of a game application, first target movement information of a first member object participating in a current game event: detecting, in the client of the game application, movement information of the target object; and reporting the movement information of the target object to a server of the game application, so that the server of the game application transmits the movement information to the first member object participating in the current game event (Dota 2 - Wikipedia.pdf, p. 1, “Dota 2 is played in matches between two five-player teams, each ofwhich occupies a stronghold in a corner of the playing field” and p. 3, “The move to Source 2 also saw the addition of community-created custom game modes,with the more popular ones having dedicated server hosting by Valve”).
Regarding claims 8-12 and 14, please refer to the claim rejections of claims 1-5 and 7. 
Regarding claims 15-18 and 20, please refer to the claim rejections of claims 1-3, 5 and 7. 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715